Citation Nr: 1430081	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for residuals, right tibial stress fracture, prior to December 18, 2013; and a disability rating in excess of 10 percent from December 18, 2013.

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1985, with additional service in the U.S. Navy Reserves from April 1985 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2014, the RO granted an increased disability rating of 10 percent for residuals, right tibial stress fracture, effective December 18, 2013.  Because the increased disability rating assigned is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's residuals of right tibial stress fracture resulted in moderate disability, as demonstrated by consistent complaints of lowered threshold of fatigue, weakness, and pain.  


CONCLUSIONS OF LAW

1. Prior to December 18, 2013, the criteria for a disability rating of 10 percent, but not higher, for residuals, right tibial stress fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5312 (2013).

2. From December 18, 2013, the criteria for a disability rating in excess of 10 percent for residuals, right tibial stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 ; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5312.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a July 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the Veteran's service treatment records, VA examination reports, identified private treatment records, and lay evidence are associated with the record.  The Veteran initially underwent VA examination in March 2010, and pursuant to a November 2013 Board Remand, he underwent additional VA examination in December 2013.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  The examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected residuals, right tibial stress fracture, are rated as a disability manifested by a muscle injury.  Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4) (2013).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (d) (2013).  

Prior to December 18, 2013, the Veteran's service-connected residuals, right tibial stress fracture, are rated as noncompensable under Diagnostic Code 5312 for a disability of Muscle Group XII.  From December 18, 2012, his service-connected disability is rated as 10 percent disabling under Diagnostic Code 5312.  The muscles in Muscle Group XII affect dorsiflexion, extension of the toes, and stabilization of the arch of the foot and include the anterior muscles of the leg, which include the tibialis anterior, extensor digitorum longus, extensor halluces longus, and peroneus tertius.  Under Diagnostic Code 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

Upon review, the Board finds the Veteran's residuals of right stress tibial fracture resulted in moderate disability throughout the pendency of the appeal.  Here, the record shows consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, to include lowered threshold of fatigue, weakness, and pain.  With respect to the type and history of the Veteran's injury, a July 1981 service treatment record shows the Veteran complained of a lump on his mid anterior calf that swelled with running and was painful on palpation.  A July 1982 service treatment record indicates the Veteran's right shin area had been swelling up intermittently since being kicked.  Physical examination revealed a prominent, nontender mass, and X-ray examination revealed an area of cortical thickening involving the anterior margin of the mid portion of the tibia, which was associated with a transverse lucent defect as well as a beaking of the cortical margin.  An August 1982 bone scan revealed an active lesion in the right tibia, suggesting an active process.  The examiner found it could be an osteoid osteoma but that other types of bone tumors could not be excluded.  A December 1984 medical examination reflects findings of a mass lesion over the right anterior mid tibia that was nontender.

On VA examination in March 2010, the Veteran complained of chronic tenderness to the right shin, with moderate pain on and off, depending on activity.  He stated that the pain had been a five out of 10 for years and was located in the right anterior mid tibia.  The Veteran also reported weakness with activity, lack of endurance, fatigue, and radiation of pain to the posterior calf.  He also complained of moderate to severe flare-ups that occurred once per week and lasted for hours, as well as additional functional impairment, such as pain, weakness, fatigue, speed, and/or incoordination.  A December 2010 private treatment record reflects the Veteran's complaints of on-going pain in the right lower extremity since the in-service injury.  Further, the December 2013 VA examination report shows the Veteran reported consistent fatigue and pain.  Therefore, the Board finds the Veteran's service-connected residuals of right tibial stress fracture warrant a 10 percent disability rating throughout the pendency of the appeal for a moderate muscle disability under Diagnostic Code 5312.

However, the Board finds the evidence does not demonstrate that the Veteran's residuals of right tibial stress fracture warranted a disability rating in excess of 10 percent at any time during the pendency of the appeal.  The evidence does not reflect that the Veteran incurred a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts and intermuscular scarring.  Service treatment records also do not reflect hospitalization for a prolonged period for treatment of the wound, and the evidence does not demonstrate an inability to keep up with work requirements.  In this respect, the Board notes that the Veteran reported in his March 2011 Notice of Disagreement that he was not meeting the time standards for his work; however, the December 2013 VA examination report does not indicate that the Veteran had been forced to leave his position or change his position at work.  Moreover, the VA examiner found the Veteran's condition should have no effect on sedentary work or light physical labor that allowed for a variety of ambulatory and sedentary work.  Furthermore, the evidence does not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles, and tests of strength and endurance did not demonstrate positive evidence of impairment at any time during the pendency of the appeal.

The Board has considered whether the Veteran's residuals of right tibial stress fracture involved muscle impairment or limitation of motion of the right knee, ankle, foot, and/or toes.  VA examination in March 2010, however, revealed no evidence of weakness, decreased strength with range of motion, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, or obvious atrophy in the Veteran's right knee, ankle, foot, or toes, and there was full range of motion for each unaffected joint.  Likewise, the December 2013 VA examiner did not find that any knee, ankle, or foot condition was related to the Veteran's service-connected residuals of right tibial stress fracture.  As such, the Board finds the evidence does not establish entitlement to a separate rating under any other diagnostic code for a disability associated with the Veteran's service-connected residuals, right tibial stress fracture.  

As noted above, the Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In granting the increased disability rating prior to December 18, 2013, the Board has recognized the Veteran's consistent reports of symptoms of pain, fatigue, and lack of endurance and considered his statements that his disability affected his performance of his work duties as well as sports and exercise.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Based on a review of all the evidence, and resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence supports a disability rating of 10 percent, but no more, for residuals, right tibial stress fracture, throughout the pendency of the appeal.  38 C.F.R. § 4.73, Diagnostic Code 5312; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's service-connected residuals, right tibial stress fracture, are evaluated as a muscle disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.73, Diagnostic Code 5312.  Throughout the pendency of the appeal, the Veteran's residuals were manifested by pain, fatigue, lack of endurance, and weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of a muscle disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of the appeal, and therefore, the schedular evaluation is adequate and no referral is required.   See 38 C.F.R. § 4.73, Diagnostic Code 5312; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Total disability rating based on individual unemployability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected residuals, right tibial stress fracture, and the evidence indicates that he has continued to work full-time during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.

ORDER

Entitlement to a disability rating of 10 percent for residuals, right tibial stress fracture, prior to December 18, 2013 is granted.

Entitlement to a disability rating in excess of 10 percent for residuals, right tibial stress fracture, from December 18, 2013 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


